******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       THE CADLE COMPANY v. MARGUERITE
               FLETCHER ET AL.
                  (SC 19583)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.*
      Argued October 12—officially released December 23, 2016**

  Paul N. Gilmore, for the appellant (plaintiff).
  Nicholas J. Harding, with whom was Agnes Roman-
owska, for the appellees (defendants).
                         Opinion

   ZARELLA, J. This case, which comes to us on certifi-
cation from the United States Court of Appeals for the
Second Circuit pursuant to General Statutes § 51-199b,
requires us to determine whether, and under what cir-
cumstances, residual postgarnishment wages (residual
wages) are subject to postjudgment execution by a judg-
ment creditor. The plaintiff, The Cadle Company, is
the defendant Terry B. Fletcher’s judgment creditor
pursuant to two state court judgments, under which
Fletcher (Terry) owed the plaintiff more than $3 million.
To satisfy these judgments, the plaintiff garnished Ter-
ry’s wages. Since at least 2005, Terry has transferred
to the bank account of his wife, the named defendant,
Marguerite Fletcher (Marguerite), more than $300,000
of his residual wages. The plaintiff brought an action
against the defendants in the United States District
Court for the District of Connecticut, claiming, among
other things, that Terry’s transfer of his residual wages
to his wife violated the Connecticut Uniform Fraudulent
Transfer Act (CUFTA), General Statutes § 52-552 et seq.
The plaintiff claimed that, as a result of the fraudulent
transfer of Terry’s residual wages to Marguerite, she
was personally liable to the plaintiff for the full amount
of the funds that were transferred within the four years
preceding the commencement of the action. The defen-
dants filed a motion for partial summary judgment,
claiming that, under Connecticut law, after a judgment
debtor’s wages have been garnished, the remaining
wages are exempt from execution, and, therefore, the
transfer of those wages to a third party cannot consti-
tute a fraudulent transfer. The plaintiff also filed a
motion for partial summary judgment, contending that
there was no genuine issue of material fact with respect
to Terry’s transfer of his residual wages to Marguerite.
The District Court denied the defendants’ motion for
partial summary judgment, granted the plaintiff’s
motion for partial summary judgment and, after con-
ducting various proceedings related to the plaintiff’s
other claims, ultimately rendered judgment for the
plaintiff in the amount of $401,426.16 on its CUFTA
claim. The defendants appealed from the District
Court’s judgment to the Second Circuit Court of
Appeals. Thereafter, the Second Circuit certified the
following question to this court pursuant to § 51-199b:
‘‘Do [General Statutes] §§ 52-361a and 52-367b, read
together, exempt [postgarnishment] residual wages
held in a third party’s bank account from further execu-
tion, so that they become freely transferable under
[CUFTA] . . . ?’’ (Citation omitted.) Cadle Co. v.
Fletcher, 804 F.3d 198, 202 (2d Cir. 2015). This court
accepted the certified question. We conclude that Ter-
ry’s residual wages would not have been exempt from
execution if he had retained possession of them and,
therefore, that they were subject to execution after
Terry transferred them to Marguerite’s account.
Accordingly, we answer the certified question in the
negative.
   The certified question requires us to interpret the
governing statutory scheme, and our review is therefore
plenary. See, e.g., Scholastic Book Clubs, Inc. v. Com-
missioner of Revenue Services, 304 Conn. 204, 213, 38
A.3d 1183, cert denied,           U.S.     , 133 S. Ct. 425,
184 L. Ed. 2d 255 (2012). ‘‘The principles that govern
statutory construction are well established. When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Id., 213–14.
   We begin our analysis with the language of the rele-
vant statutes. Section 52-367b (a) provides in relevant
part: ‘‘Execution may be granted pursuant to this sec-
tion against any debts due from any financial institution
to a judgment debtor who is a natural person, except
to the extent such debts are protected from execution
by . . . section 52-361a . . . .’’ Section 52-361a (a)
provides in relevant part: ‘‘If a judgment debtor fails to
comply with an installment payment order, the judg-
ment creditor may apply to the court for a wage execu-
tion. . . .’’ Section 52-361a (f) provides in relevant part:
‘‘The maximum part of the aggregate weekly earnings
of an individual which may be subject under this section
to levy or other withholding for payment of a judgment
is the lesser of (1) twenty-five per cent of his disposable
earnings for that week, or (2) the amount by which his
disposable earnings for that week exceed forty times
the higher of (A) the minimum hourly wage prescribed
by Section 6 (a) (1) of the Fair Labor Standards Act of
1938, USC Title 29, Section 206 (a) (1), or (B) the full
minimum fair wage established by subsection (i) of
section 31-58, in effect at the time the earnings are
payable. . . .’’
  With this statutory background in mind, it is neces-
sary to clarify the claims that the parties are making
before addressing the certified question. As it did before
the District Court, the plaintiff makes the following
alternative claims before this court: (1) § 52-367b does
not apply in this case because Terry never deposited
his residual wages into his own bank account; and (2)
even if he had deposited his residual wages into his
own bank account, § 52-367b would not have exempted
them from execution. The District Court agreed with
the plaintiff’s first claim, holding that, ‘‘even if there
were some protection for ‘net residual wages,’ once
[Terry] transfers those wages to [Marguerite’s] account,
he can no longer seek protection from execution under
the statute.’’1 If the defendants’ position that none of
Terry’s residual wages would have been subject to exe-
cution by the plaintiff if they had been in his possession
is correct, however, then, even if § 52-367b did not pro-
vide any protection of the funds that had been deposited
in Marguerite’s account, Terry’s transfer of his residual
wages to Marguerite could not have been made with
the intent to deprive the plaintiff of any right to execute
against the funds, and the plaintiff would have had no
claim to them under CUFTA. See General Statutes § 52-
552e (a) (1) (transfer by debtor is fraudulent when it
is made ‘‘[w]ith actual intent to hinder, delay or defraud
any creditor’’). It is clear, therefore, that the plaintiff’s
claims are not truly claims in the alternative. Rather,
the question of whether Terry’s residual wages would
have been subject to execution by the plaintiff if he had
deposited them in his own bank account or otherwise
retained possession of them is dispositive. If the answer
to that question is ‘‘yes,’’ then the residual wages that
were transferred to Marguerite’s bank account are sub-
ject to execution pursuant to CUFTA. If the answer is
‘‘no,’’ then the plaintiff would have no claim to the funds
in Marguerite’s bank account.
   Accordingly, we address the defendants’ claim that
Terry’s residual wages would have been exempt from
execution if he had deposited them in his own bank
account or otherwise kept possession of them. In sup-
port of this claim, the defendants first cite the language
of § 52-367b (a) providing that ‘‘[e]xecution may be
granted pursuant to this section against any debts due
from any financial institution to a judgment debtor who
is a natural person, except to the extent such debts are
protected from execution by . . . section 52-361a,’’
which governs the garnishment of wages. As we have
indicated, § 52-361a (f) provides the formula by which
the maximum amount of a debtor’s wages that may be
garnished is to be determined and further provides that
‘‘[o]nly one execution under this section shall be satis-
fied at one time.’’ The defendants contend that the refer-
ence to § 52-361a in § 52-367b (a) must mean that, when
a judgment debtor has deposited his wages into a bank
account, a judgment creditor is entitled to execute
against those funds only to the extent that the creditor
would have been entitled to garnish the debtor’s earn-
ings. The defendants further argue that, if the earnings
were subject to garnishment before being deposited,
as they were in the present case, the judgment creditor
is not entitled to execute against any portion of the
deposited funds.
   We are not persuaded. Section 52-361a (f) places lim-
its on only the amount of ‘‘earnings’’ that are subject
to execution. General Statutes § 52-350a (5) defines
‘‘earnings’’ as ‘‘any debt accruing by reason of personal
services, including any compensation payable by an
employer to an employee for such personal services,
whether denominated as wages, salary, commission,
bonus or otherwise.’’ Because wages that a judgment
debtor has deposited into a bank account do not consti-
tute a debt payable by the employer, they do not come
within this definition, and § 52-361a does not apply to
them. Thus, the most reasonable reading of the language
of § 52-367b (a) providing that that debts due from any
financial institution are subject to execution ‘‘except
to the extent such debts are protected from execution
by . . . section 52-361a’’ is that the debts due by a
financial institution are subject to execution unless the
debt is an employee’s ‘‘earnings,’’ which are subject
to § 52-361a. Accordingly, we agree with the District
Court’s conclusion that this language refers to the earn-
ings of bank employees, and it was intended to prevent
judgment creditor banks from using § 52-367b (a) to
execute against such earnings instead of proceeding
pursuant to § 52-361a.2
   We recognize that two trial courts have concluded
to the contrary. See Community Investment Corp. v.
Sirico Professional Services, Superior Court, judicial
district of New Haven, Docket No. NNH-CV-14-6051279-
S (July 16, 2015) (60 Conn. L. Rptr. 606); Discover Bank
v. Marchetti, Superior Court, judicial district of New
Britain, Docket No. HHB-CV-11-6010114-S (June 21,
2012) (54 Conn. L. Rptr. 235). However, both of these
courts reasoned that, if the reference to § 52-361a in
§ 52-367b (a) did not operate to exempt wages depos-
ited in a bank account from execution, it would be
meaningless. Community Investment Corp. v. Sirico
Professional Services, supra, 608; Discover Bank v.
Marchetti, supra, 236. As we have explained, that is not
the case. Accordingly, we do not find these cases per-
suasive.
   The defendants also note that, pursuant to § 52-367b
(k), the judges of the Superior Court have adopted an
exemption form for financial institution executions that
lists § 52-361a as an exemption. See Exemption Claim
Form, Financial Institution Execution, Form JD-CV-24A
(Revised February, 2015). Although we agree with the
defendants that the current form does, in fact, indicate
that wages are exempt from execution pursuant to § 52-
367b (a), we are compelled to conclude that the form
is in error. Before 2006, the judicially created exemption
form contained no reference to § 52-361a, even though
the reference to the wage garnishment statute had been
included in § 52-367b (a) since its enactment in 1981.
See Public Acts 1981, No. 81-352, § 2 (P.A. 81-352).3 The
change to the form was instigated by a lawyer employed
by the Legal Assistance Resource Center of Connecti-
cut, Inc., who requested in a November 30, 2001 letter
to the External Affairs Division of the Judicial Branch
that the form be revised to, among other things, include
the reference to § 52-361a. Thereafter, a committee was
convened by the Law Revision Commission, which, in
consultation with representatives of the Court Opera-
tions Division of the Judicial Branch (Court Operations)
and legal service providers, recommended that certain
changes to the form be made, including adding the
reference to § 52-361a. In a May 5, 2006 letter from
Court Operations to the Chief Court Administrator,
Court Operations represented that the ‘‘primary intent
of the changes to the form [was] to clarify the form
and make it easier to use.’’ The letter did not explain
the changes, which were shown partially in handwriting
and partially in typed inserts in an attached draft form,
and gave no indication that the form had been substan-
tively and significantly changed to include an exemption
that it previously had not included. Notably, the new
reference to § 52-361a was included in a typed insert
that also contained handwritten changes, thereby giving
the appearance that the only changes were the hand-
written ones. Thereafter, the Chief Court Administrator
approved the revisions, and the form was printed and
distributed. Accordingly, it appears that the inclusion
of the exemption for wages in the Exemption Claim
Form was simply the result of an oversight.
   In support of their claim that wages in the hands of
the judgment debtor are exempt from execution to the
same extent that earnings are exempt under § 52-361a,
the defendants also rely on the language of General
Statutes § 52-352b (n), which exempts from any form
of postjudgment process ‘‘[a]limony and support, other
than child support, but only to the extent that wages
are exempt from execution under section 52-361a
. . . .’’ The defendants contend that this provision dem-
onstrates that the legislature intended that residual
wages would be exempt from any form of execution,
including bank executions pursuant to § 52-367b and
property executions pursuant to General Statutes § 52-
356a. Again, we are not persuaded. If the legislature
had intended to exempt residual wages that are in the
hands of a judgment debtor from any form of execution,
the legislature easily could have provided so expressly,
as it did for ‘‘wages earned by a public assistance recipi-
ent under an incentive earnings or similar program
. . . .’’ General Statutes § 52-352b (d). We conclude,
therefore, that § 52-352b (n) merely provides that ali-
mony and support are exempt from property executions
and bank executions to the same extent that earnings
are exempt from wage garnishments.
   The defendants’ reliance on General Statutes § 52-
350f and § 52-356a is similarly unavailing. Section 52-
350f, which is the general provision authorizing the
enforcement of a money judgment, provides in relevant
part that ‘‘[a] money judgment may be enforced against
any property of the judgment debtor unless the property
is exempt from application to the satisfaction of the
judgment under section . . . 52-361a . . . .’’ Thus,
that statute merely acknowledges that some earnings
are exempt from wage garnishments under § 52-361a.
The statute is silent as to wages that are in the hands
of a judgment debtor, which, as we have explained, are
not ‘‘earnings’’ within the statutory definition. Section
52-356a (a) (1), which sets forth the procedure for exe-
cuting against personal property, provides in relevant
part that ‘‘the clerk of the court in which the money
judgment was rendered shall issue an execution pursu-
ant to this section against the nonexempt personal prop-
erty of the judgment debtor other than debts due from a
banking institution or earnings. . . .’’ Thus, that statute
merely acknowledges that the procedures for executing
against personal property do not apply to earnings.
Rather, the procedure for garnishing earnings is set
forth in § 52-361a. Like § 52-350f, § 52-356a is silent as
to wages in the hands of a judgment debtor.
   The defendants further claim that their position is
supported by the legislature’s 2014 amendment to § 52-
367b (c), which provided in relevant part that, ‘‘if elec-
tronic direct deposits that are readily identifiable as
. . . (2) wages were made to the judgment debtor’s
account during the thirty-day period preceding the date
that the execution was served on the financial institu-
tion, then the financial institution shall leave the lesser
of the account balance or one thousand dollars in the
judgment debtor’s account . . . .’’ Public Acts 2014,
No. 14-9, § 1 (P.A. 14-9), codified as amended at General
Statutes (Rev. to 2015) § 52-367b (c). The defendants
contend that this 2014 amendment ‘‘demonstrated the
legislature’s belief that a judgment debtor’s wages can
be subject to a preexisting exemption under Connecti-
cut law.’’ Although we recognize that the legislative
history of P A. 14-9, § 1, provides some support for the
proposition that some legislators may have believed
that such an exemption existed,4 the language of the
amendment itself does not presuppose the existence
of such an exemption, and, as we have explained, nei-
ther § 52-367b nor any of the related postjudgment exe-
cution statutes creates such an exemption. Accordingly,
we reject this claim.
   We also are not persuaded by the defendants’ con-
tention that the conclusion that wages in the hands of
a judgment debtor are subject to execution violates the
public policy underlying the limitation on wage garnish-
ments set forth in § 52-361a. In support of this con-
tention, the defendants cite to General Tires, Inc. v.
United Aircraft Corp., 143 Conn. 191, 120 A.2d 426
(1956). In that case, the plaintiff, a judgment creditor,
served a wage execution on the defendant, the judgment
debtor’s employer, directing it to withhold all wages
in excess of $25, the maximum amount that could be
withheld under the relevant statute. Id., 192; see id.,
194. The defendant refused to comply on the ground
that it was already withholding $10 per week pursuant
to another wage execution, and the wage execution
statute provided that only one wage execution could
be satisfied at one time. Id., 192–94. The trial court
concluded that the existence of the prior execution did
not warrant the defendant’s refusal to withhold wages
pursuant to a second wage execution because ‘‘the stat-
ute as a whole contemplated that all wages of a judg-
ment debtor in excess of the $25 weekly exemption
should be held to satisfy executions . . . .’’ Id., 195.
This court disagreed, concluding that the provision
allowing only one execution to be satisfied at one time
was unequivocal. Id. This court noted that the trial court
was authorized to modify a wage execution to permit
the judgment debtor to receive a portion of the wages
in excess of $25 per week and that the purpose of this
provision was to allow the judgment debtor to support
himself and his family. Id., 195–96; see also Sienkiewicz
v. Sienkiewicz, 178 Conn. 675, 679, 425 A.2d 116 (1979)
(purpose of limitation on number and amount of wage
garnishments ‘‘is to permit residual earnings to be paid
to the debtor for the support of himself and his family
or for any other proper purpose’’ [internal quotation
marks omitted]); Hartford Postal Employees Credit
Union, Inc. v. Rosemond, 33 Conn. App. 395, 399, 635
A.2d 876 (1994) (same). The defendants contend that
these cases support the notion that the legislature could
not have intended that residual wages would be subject
to a property execution or a bank execution because
that would lead to the very same problem that § 52-361a
was intended to prevent, namely, the impoverishment of
judgment debtors.
   Although this argument has some superficial appeal,
we ultimately are not persuaded. As the Appellate Court
recognized in Hartford Postal Employees Credit Union,
Inc., ‘‘[t]he statutory scheme of postjudgment remedies
set forth in chapter 906 of the General Statues balances
the equities between judgment creditors and judgment
debtors.’’ Hartford Postal Employees Credit Union,
Inc. v. Rosemond, supra, 33 Conn. App. 398. Thus,
although the legislature placed limits on the amount of
earnings that may be garnished pursuant to § 52-361a
in order to ensure that a judgment debtor would have
income to support himself and his family, the legislature
reasonably could have concluded that other practical
realities and equitable considerations make it unneces-
sary, and even undesirable, to exempt residual wages in
the hands of a judgment debtor from further execution.
Among those practical realities is the fact that it would
be extremely cumbersome and expensive for a judg-
ment creditor to execute against such wages in a man-
ner that would deprive the judgment debtor of any
means to support himself. In a typical case in which
the debtor is receiving weekly wages, for example, the
judgment creditor would have to lie in wait for the
debtor every week to serve a property execution against
the debtor’s paycheck or cash, or to serve a bank execu-
tion against wages deposited in the bank before the
debtor has an opportunity to pay bills or to purchase
necessities. Moreover, even if the judgment creditor
were able to serve executions before the debtor could
pay his expenses on a regular basis, the paycheck or
cash would be subject to the exemption for ‘‘[a]ny inter-
est of the exemptioner in any property not to exceed
in value one thousand dollars . . . .’’ General Statutes
§ 52-352b (r). In addition, since the 2014 amendment
to § 52-367b (c), banks that are served with a bank
execution are required to leave $1000 in the judgment
debtor’s bank account if the funds are readily traceable
to an electronic direct deposit of wages. Thus, it is
highly unlikely that a judgment creditor would be able
to deprive a judgment debtor of all means of support
in this manner. Finally, even if it were theoretically
possible, it is not in a judgment creditor’s interest to
force a debtor into insolvency and bankruptcy.5 On the
other hand, if a judgment creditor were permanently
barred from executing against the residual wages of a
judgment debtor, the judgment debtor could accumu-
late large amounts of money in cash or in a bank account
while his debt to the judgment creditor remained unsat-
isfied. Cf. In re Koeneman, 410 B.R. 820, 827 (Bankr.
C.D. Ill. 2009) (‘‘The purpose of garnishment caps is to
protect a wage earner living paycheck to paycheck from
losing his entire earnings so that he is left destitute
with no ability to pay necessary family living expenses.
Presumably, by receiving 85 [percent] of his pay, he is
at least able to pay the rent and put food on the table.
Once he deposits the wages into a bank account, how-
ever, the funds become fair game for creditors. An insol-
vent person may not accumulate and shelter funds in
a bank account simply because they derive from wages.
It is entirely rational that the [l]egislature would enact
wage garnishment caps as a limited, [nonbankruptcy]
protection for accrued wages while leaving the wild
card exemption as the sole source of protection for
paid wages.’’ [Internal quotation marks omitted.]). We
conclude, therefore, that it is not inconsistent with pub-
lic policy to subject residual wages in the hands of a
judgment debtor to execution.
  Finally, we note that case law from other jurisdictions
supports our conclusions that § 52-361a is the only stat-
ute that specifically exempts earnings from execution,
that § 52-367b (a) does not extend this exemption to
wages that have been disbursed to the debtor, that no
other statute specifically exempts wages from execu-
tion, and that this interpretation does not undermine
public policy. See Long Island Trust Co. v. United
States Postal Service, 647 F.2d 336, 342 (2d Cir. 1981)
(provision of Consumer Credit Protection Act of 1970,
15 U.S.C. § 1671 et seq. [1976],6 placing limits on the
amount of earnings that may be subjected to garnish-
ment ‘‘has no application to anything other than [the
judgment debtor’s] earnings before they are paid out
by his employer’’); Usery v. First National Bank of
Arizona, 586 F.2d 107, 111 (9th Cir. 1978) (‘‘[T]he Con-
sumer Credit Protection Act protects the funds con-
cerned only from garnishment. If Congress had meant
to restrict creditors’ access to wages even after they
left the control of the employer, it seems anomalous
that it did not provide for protection from attachment
of such monies while in the hands of the employee, as
[it] did in the case of [S]ocial [S]ecurity benefits.’’);
United States v. Armstrong, United States District
Court, Docket No. 3:04-CV-1852-H (N.D. Tex. April 21,
2005) (‘‘[f]ederal courts interpreting [the Consumer
Credit Protection Act] earnings exemption and state
courts interpreting its state law equivalents have consis-
tently held that payments that would otherwise consti-
tute earnings lose their status as earnings once they
pass to the hands or bank accounts of the debtor’’);
Frazer, Ryan, Goldberg, Keyt & Lawless v. Smith, 184
Ariz. 181, 185, 907 P.2d 1384 (App. 1995) (Arizona statute
limiting amount of earnings that are subject to garnish-
ment does not apply to wages deposited in bank account
because statute was modeled on Consumer Credit Pro-
tection Act and ‘‘courts that have considered whether
the federal garnishment exemption extends to earnings
disbursed to the judgment debtor’s bank account have
uniformly held that it does not’’); Brown v. Kentucky,
40 S.W.3d 873, 879 (Ky. 1999) (Kentucky’s wage garnish-
ment statute does not protect wages deposited in check-
ing account); Edwards v. Henry, 97 Mich. App. 173,
176–80, 293 N.W.2d 756 (1980) (Consumer Credit Pro-
tection Act does not protect wages deposited in bank
account); John O. Melby & Co. Bank v. Anderson, 88
Wis. 2d 252, 252, 276 N.W.2d 274 (1979) (‘‘the federal
statutory restrictions on garnishment do not apply to
wages after payment to an employee and deposit in a
bank account’’).
   We therefore conclude that the postjudgment execu-
tion statutes do not provide any specific exemption for
residual, postgarnishment wages that have been dis-
bursed to a judgment debtor or placed in the judgment
debtor’s bank account beyond the general exemption
set forth in § 52-352b (r) and the procedure set forth
in § 52-367b (c), which does not apply retroactively.
Accordingly, we answer the certified question in the
negative.
  The answer to the certified question is: No.
  No costs will be taxed in this court to either the
plaintiff or the defendants.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Zarella, Eve-
leigh, McDonald and Robinson. Although Justice Palmer was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of oral argument before participating
in this decision.
   ** December 23, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The District Court also concluded that, even if § 52-367b (a) applied to
the funds in Marguerite’s account, there is no exemption under that statute
for wages that have been deposited in a bank account.
   2
     In support of their claim that the term ‘‘debt,’’ as used in § 52-367b, refers
exclusively to debts owed by a bank to depositors, the defendants refer to
this court’s statement in Fleet Bank Connecticut, N.A. v. Carillo, 240 Conn.
343, 691 A.2d 1068 (1997), that, ‘‘[i]n the typical banking relationship, a
depositor is considered the ‘creditor,’ while a bank is considered the ‘debtor.’
. . . Thus, the term ‘debt,’ as it is used in the bank execution statute, refers
to the amount [the bank] owed [the depositor] as a result of the joint bank
account.’’ (Citations omitted.) Id., 348 n.6. We did not state in Carillo,
however, that the term ‘‘debt,’’ as used in § 52-367b, refers exclusively to
amounts owed to a depositor. Rather, we were simply explaining the distinc-
tion between the banking debt that was at issue in that case and the judgment
debt. See id. Similarly, this court’s statement in State v. Lavigne, 307 Conn.
592, 606, 57 A.3d 332 (2012), that § 52-367b ‘‘governs executions on bank
accounts by judgment creditors’’ did not purport to limit the scope of the
‘‘debts’’ referred to in that statute in any way.
   The defendants also contend that § 52-367b refers repeatedly to the judg-
ment debtor’s ‘‘account’’ and that ‘‘[n]o . . . procedures pertaining to levy
upon or transfer of an employee’s paycheck are described in § 52-367b’s
text.’’ There would be no reason for the legislature to refer to earnings or
to include such procedures in § 52-367b, however, because the legislature
made it clear in § 52-367b (a) that, to the extent that the bank owes debts
to its employees in the form of earnings, those debts may be executed only
pursuant to § 52-361a.
   3
     Public Act 81-352, § 2, provides in relevant part: ‘‘(a) Execution may be
granted pursuant to this section against any debts due from any banking
institution to a judgment debtor who is a natural person, except to the
extent such debts are protected from execution by [section] . . . 52-361
. . . .’’ General Statutes (Rev. to 1981) § 52-361 was the wage garnishment
statute when P.A. 81-352 was enacted.
   4
     See, e.g., Office of Legislative Research, Bill Analysis, Senate Bill No.
57, 2014 Sess. (‘‘[t]he [existing] law allows creditors to seek an execution
order on a bank to remove funds from a debtor’s bank account, although
it exempts from the execution the lesser of [1] 75 [percent] of a debtor’s
disposable weekly earnings or [2] $348 of weekly wages’’).
   5
     See Brown v. Commonwealth, 40 S.W.3d 873, 879 (Ky. 1999) (‘‘[T]he
limited protection afforded by [Kentucky’s wage garnishment statute]
encourages debtors and creditors alike to consider the long-term ramifica-
tions of [an execution against a bank account]. Thus, both the creditor and
the debtor must decide whether they would not be better off in the long
run if the debtor was not forced into bankruptcy . . . but was instead
encouraged to continue working and steadily repaying his debts.’’).
   6
     This state’s wage garnishment statute was originally modeled on the
federal Consumer Credit Protection Act of 1970. See 13 H.R. Proc., Pt.
8, 1969 Sess., p. 3864, remarks of Representative Edward S. Rimer, Jr.
(predecessor to § 52-361a was amended ‘‘so as to bring it into conformity
with . . . the [f]ederal Consumer Credit Protection Act’’).